298 S.W.3d 594 (2009)
Rodney TWITTY, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92308.
Missouri Court of Appeals, Eastern District, Division Two.
December 8, 2009.
Edward S. Thompson, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Mary H. Moore, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before SHERRI B. SULLIVAN, P.J. and ROBERT G. DOWD, JR. and PATRICIA L. COHEN, JJ.

ORDER
PER CURIAM.
Rodney Twitty ("Movant") appeals from the denial of his Rule 24.035 motion for post-conviction relief following an evidentiary hearing. Movant asserts the motion court clearly erred in denying his motion because he established his plea counsel was ineffective for guaranteeing that Movant would get probation in exchange for a blind Alford plea and for threatening Movant with substantial time if he went to trial.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).